Citation Nr: 1519542	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES 

1.  Entitlement to a disability evaluation in excess of 10 percent for right knee arthritis prior to November 1, 2012 (aside from the period from September 12, 2011, to October 31, 2012, during which time a temporary 100 percent convalescent rating was assigned pursuant to 38 C.F.R. § 4.30). 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee limitation of extension disability prior to November 1, 2012 (aside from the period from September 12, 2011, to October 31, 2012, during which time a temporary 100 percent convalescent rating was assigned pursuant to 38 C.F.R. § 4.30). 

3.  Entitlement to service connection for a right hip disorder, to include as secondary to right knee disability.
 
4.  Entitlement to service connection for a left hip disorder, to include as secondary to right knee disability.
 
5.  Entitlement to service connection for a left ankle disorder, to include as secondary to right knee disability.
 
6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to right knee disability.
 
7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to right knee disability.

8.  Entitlement to an effective date prior to September 12, 2011, for service connection for a total arthroplasty of the right knee. 

9.  Entitlement to an initial rating in excess of 30 percent for a total arthroplasty of the right knee.

REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appeal with respect to issues.  The case was remanded by the Board in December 2011 for additional development of claims for increased ratings for right knee arthritis and limitation of motion of the right knee; service connection for right hip, left hip, and left ankle disorders; and petitions to reopen claims for service connection for  back and left knee disorders.  

Following this remand, a June 2012 rating decision granted service connection for a total arthroplasty of the right knee, effective from September 12, 2011, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, and, in pertinent part, consolidated the ratings assigned for right knee arthritis and limitation of motion of the right knee under the rating assigned for a total arthroplasty of the right knee pursuant to DC 5055.  Inasmuch as higher ratings for these disabilities are available both before and after September 12, 2011, and as the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal with respect to the ratings assigned for right knee arthritis and limitation of motion of the right knee as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran also perfected an appeal to the Board with respect to the effective date and rating assigned for a total arthroplasty of the right knee by the June 2012 rating decision, and these issues have been listed accordingly on the Title Page.   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents therein, to include VA clinical records dated through November 28, 2012, contained in the Virtual VA file, have been reviewed and considered.  

The Board's adjudications reopening the claims for service connection for back and left knee disorders and denying the claim for an effective date earlier than September 12, 2011 for service connection for a total arthroplasty of the right knee are set forth below.  The claims for ratings in excess of 10 percent for right knee arthritis and right knee limitation of extension prior to November 1, 2012 and a rating in excess of  30 percent for a total arthroplasty of the right knee; service connection for right hip, left hip, and left ankle disorders; and the merits of the reopened claims for service connection for back and left knee disorders addressed in the REMAND portion of the decision require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran underwent a total arthroplasty of the right knee at a private medical facility on September 12, 2011; there is no document dated prior to September 12, 2011 from which it was factually evident that entitlement to service connection for total arthroplasty of the right knee arose. 

2.  Service connection for back and left knee disorders was denied by an August 2003 rating decision; the Veteran was informed of this decision and his appellate rights in January 2004 but did not initiate an appeal with respect to these denials, nor was any new and material evidence received within one year of this notice. 

3.  Additional evidence received since the August 2003 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to unestablished facts necessary to substantiate the claims for service connection for back and left knee disorders, and raises a reasonable possibility of substantiating these claims.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 12, 2011 for the award of service connection for a total arthroplasty of the right knee are not met. 
38 U.S.C.A. § 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.303(c), 3.400 (2014).

2.  The August 2003 rating decision denying service connection for back and left knee disorders is final.  38 U.S.C.A. 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

3.  New and material evidence has been received since the August 2003 rating decision to reopen the Veteran's claims for service connection for back and left knee disorders.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486. 

Given the favorable disposition of the Veteran's request to reopen the claims for service connection for back and left knee disorders, the Board finds that all notification and development actions needed to render a fair decision on this aspect of the appeal has been accomplished.  This favorable resolution also negates the need for, as requested in the December 2011 Board remand, a notification letter that is compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), despite the fact neither the January 2012 notification letter, or any other communication, issued after this remand provided the notice currently required by Kent.  

With respect to the claim for an earlier effective date for a total arthroplasty of the right knee, in Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, and as the appeal with respect to this matter stems from the grant of service connection assigned by the June 2012 rating decision, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date of the award for service connection for a total arthroplasty of the right knee. 

With respect to the duty to assist, as the resolution of a claim for an earlier effective date is necessarily based on the facts as they existed at the time the effective date in question was assigned, no additional development of such claims pursuant to the VCAA is necessary.  See Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).

As such, with respect to the claim for an earlier effective date denied herein, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of this claim.

II. Legal Criteria/Analysis

A.  Earlier Effective Date Claim

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  If a claim for service connection for a disability is filed within one year of separation from active service, the effective date of an award of compensation for such disability shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b) (2)(i). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be in writing, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the claimant to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004). 

In this case, the Veteran underwent a total arthroplasty of the right knee at a private medical facility on September 12, 2011, and service connection for such disability was granted effective from that date.  As set forth above, the effective date of an award of service connection is the later of the date of receipt of claim or the date entitlement arose.  38 C.F.R. § 3.400.  Thus, whatever communication is considered to be the claim for service connection for a total arthroplasty of the right knee, as it is not shown-or even contended-that the Veteran underwent a total arthroplasty of the right knee prior to September 12, 2011, an earlier effective date for the grant of service connection cannot be assigned prior to prior on September 12, 2011, as it is not factually ascertainable prior to that date that entitlement to service connection for this disability arose.  

In short, the earliest effective date that can be granted for service connection for a total arthroplasty of the right knee under the controlling legal criteria is September 12, 2011.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, the claim for an earlier effective date for the grant of service connection for a total arthroplasty of the right knee must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  New and Material Evidence Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The United States Court of Appeals for the Federal Circuit  clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, such as arthritis, listed under 38 C.F.R. § 3.309(a). 
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

An August 2003 rating decision, in pertinent part, denied the Veteran's claims for service connection for back and left knee disorders.  The Veteran was informed of this decision, and his appellate rights, in January 2004 but did not initiate an appeal with respect to these denials within one year, nor was any new and material evidence received within one year of this notice.  38 C.F.R. § 3.156(b) (2003).  As a result, the August 2003 rating decision denying service connection for back and left knee disorders became final.  38 U.S.C.A. 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  Accordingly, these claims may now be considered on the merits only if new and material evidence has been received since the August 2003 rating decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as those with respect to the claims for service connection for back and left knee disorders in the instant case-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

In determining whether new and material evidence has been submitted, the Board will first summarize the evidence of record at the time of the August 2003 rating decision.  Such evidence included the service treatment reports (STRs) that reflected treatment for back pain in May 1976 after a fall in which the Veteran reported this his knee "gave out," complaints of bilateral knee problems in October 1976, and a report of bilateral knee pain for several months in May 1978.  Also of record were reports of VA outpatient treatment dated through August 2003.  The basis for the denials of service connection for back and left knee disabilities was a determination that no permanent residuals or chronic disability associated with either of these conditions was shown by the STRs or post-service evidence.  

Evidence received since the August 2003 rating decision includes clinical evidence demonstrating arthritis in the back and left knee.  Also received since the August 2003 rating decision-which supports the Veteran's assertion in conjunction with his petitions to reopen that service connection is warranted for back and left knee disabilities as secondary to service connected right knee disability-is a March 2004 medical study concluding that limping can aggravate pre-existing back pain.  

In short, the Board finds that the above evidence is not cumulative or redundant of the evidence of record at the time of the August 2003 rating decision; relates to unestablished facts necessary to substantiate the claims for service connection for back and left knee disorders; and raises a reasonable possibility of substantiating these claims in light of the basis of the prior denial (to include the lack of sufficient  post-service evidence of chronic or otherwise clinically relevant back or left knee disability).  Therefore, the Board finds that new and material evidence has been received to reopen the claims for service connection for back and left knee disorders.  38 C.F.R. § 3.156(a); Shade, supra.
ORDER

Entitlement to an effective date prior to September 12, 2011, for service connection for a total arthroplasty of the right knee is denied. 

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a back disorder is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a left knee disorder is reopened.

REMAND

Although the Board regrets the additional delay, the Board finds that additional development is necessary to decide the claims for ratings in excess of 10 percent for right knee arthritis and right knee limitation of extension prior to November 1, 2012 and in excess of 30 percent for a total arthroplasty of the right knee; service connection for right hip, left hip, and left ankle disorders; and the merits of the reopened claims for service connection for back and left knee disorders.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

First with respect to the claims for ratings in excess of 10 percent for right knee arthritis and right knee limitation of extension prior to November 1, 2012 and service connection for right hip, left hip, and left ankle disorder, claims which were previously remanded for additional development and readjudication, no readjudication of these claims was completed by the AOJ, to include by way of a supplemental statement of the case (SSOC) as required by 38 C.F.R. § 19.31(c) (2014).  In addition, the Veteran was not afforded the VA examination of the right knee requested in the December 2011 remand.  Therefore, in order to ensure compliance with the prior remand directives, and that the duty to assist the Veteran has been fulfilled, the Board will request that the AOJ afford the Veteran a VA examination to assess the severity of the right knee disability and conduct a readjudication, to include by way of, as indicated an SSOC, of each claim previously remanded, as well as the claim for a 30 percent for a total arthroplasty of the right knee.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 103 (2008). 

With respect to the merits of the reopened claims for service connection for back and left knee disorders, while a November 2008 VA examination included negative opinions addressing the claims for secondary service connection for such disabilities, these opinions did not specifically consider whether back or left knee disorders have been aggravated by service connected right knee disability.  
38 C.F.R. § 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, at 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of this precedent, the Board finds that a VA examination that includes opinions as to whether back or left knee disorders have been aggravated by service connected right knee disability, to include as a result of an altered gait pattern caused by such disability, is required to fulfill the duty to assist the Veteran. Id; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  As such, the AOJ will request that the examiner who conducts the examination of the right knee requested herein include such opinions in the his/her reports from the examination.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA orthopedic examination to determine the nature, severity and extent of his current right knee pathology.  The claims file, to include the electronic record, must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should describe to what extent, if any, the appellant has any right knee pathology or reduced function in the right knee, including any associated gait impairment or ligamentous instability.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected right knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the appellant has any recurrent subluxation or lateral instability of the right knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must state whether the right knee disability encompasses dislocated cartilage, semilunar, with frequent episodes of locking, pain and effusion into the joint.

The examiner must test the range of motion of the appellant's right knee.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain.  Tests of joint movement against varying resistance should be performed.  The examiner should also describe the extent of any incoordination, weakened movement and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the appellant describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.

Specific findings should be made with respect to the location, size and shape of the scar(s) from any right knee surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.

The examiner is also asked to offer a response to the following

Is any current back or left knee disability as likely as not (a 50% or higher degree of probability) causally related, to include by way of aggravation, to service connected right knee disability, to include due to an altered gait patter/limping caused by service connected right knee disability?  In rendering these opinions, the examiner is to assume that service connected knee disability includes symptoms of an altered gait/limping.  

If it is not possible to provide the requested opinions without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determinations are beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions. 

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After completion of the above and any other indicated development, the AOJ should review the expanded claims file and determine whether any of the claims that have been remanded may be granted.  If any such claim is denied, the AOJ should furnish the Veteran and his attorney with an appropriate SSOC that documents consideration of all the evidence of record, to include that contained in the electronic files.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


